DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 & 4 are indefinite because claim 3 states the limitation of “noble gas” and claim 4 which is dependent on claim 3 adds the limitation of “nitrogen”.  However, nitrogen is not a noble gas. Therefore, the metes and bounds of claims 3 and 4 are unclear, and correction is required. 
	For examination purposes, the examiner will interpret the gas to be the “nitrogen” limitation for both claims 3 & 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Po-Hsiu Lin et al. (US 20180226698 A1).
	Regarding claim 1, Lin discloses a battery management device (abnormality detector, 21), comprising:
	a container (sealed container, 23), having an airtight space (sealed [0085]);
	a battery (B), located within the airtight space (sealed [0085]; Fig. 13); and
	an electronic assembly (22+24), located within the airtight space (sealed [0085]) and electrically connected to the battery (B), wherein the electronic assembly (22+24) comprises an air (fluid, 24) pressure sensor (22), and the air (24) pressure sensor (22) is configured to sense an air (24) pressure in the airtight space (sealed and detect increase in pressure [0085]).
	Regarding claims 3 & 4, Lin further discloses the battery management device according to claim 1, wherein the airtight space (sealed [0085]) contains only one gas ([0015] & [0074]), wherein the only one gas is nitrogen ([0015] & [0074]). 
	Examiner notes claim 4 is dependent on claim 3, however nitrogen is not a noble gas therefore claim 3 is being interpreted as a gas. Lin teaches nitrogen used as a gas, then it is presumed that this rejection meets claims 3 and 4. 
	Regarding claim 6, Lin further discloses the battery management device according to claim 1, wherein the battery comprises a plurality of battery cells, the plurality of battery cells are electrically connected to each other ([0046] regarding battery pack).
	Regarding claim 9, Lin further discloses the battery management device according to claim 1, wherein the electronic assembly (22+24) further comprises a controller (50), the controller (50) is electrically connected to the air (24) pressure sensor (22; [0021]); when the air (24) pressure sensor (22) detects that the air (24) pressure ([0021]) in the airtight space ([0085]) is higher than a predetermined pressure ([0021]), the controller (50) determines the battery (B) is in an abnormal condition ([0021], [0054], & [0085]).
	Regarding claim 10, modified Lin further discloses the battery management device according to claim 9, wherein when the air (24) pressure sensor (22; [0021]) detects that the air (24) pressure ([0021]) in the airtight space ([0085]) is lower than a predetermined pressure ([0054]), the controller (50) determines that the container (23) has an abnormal airtightness ([0054] & [0085]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Po-Hsiu Lin et al. (US 20180226698 A1) as applied to claim 1 above, and further in view of Tord Per Jens Onnerud et al. (US 20170214103 A1).
	Regarding claim 2, Lin further discloses the battery management device according to claim 1, wherein the airtight space (sealed [0085]) is in a predetermined pressure value ([0021]), but does not teach wherein the airtight space is in a predetermined pressure higher than one atmosphere.
	However, Onnerud teaches a secondary battery with a container (616) sealed with an internal pressure of in excess or equal to about 1 atm ([0114]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the internal pressure of the container of Lin to the 1 atm or more internal pressure of Onnerud in order to provide the desired sealed arrangement.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Po-Hsiu Lin et al. (US 20180226698 A1) as applied to claim 1 above, and further in view of Shim Gyu Jung et al. (WO 2020045994 A1 – machine translation provided in this office action).
	Regarding claim 5, Lin further discloses the battery management device according to claim 1, but does not teach wherein the container has a gas inlet and a gas outlet, and the gas inlet and the gas outlet are configured for a connection of a gas regulator.
	However, Jung teaches gas supply structure for a power pack wherein the container (200, case [0014]) has a gas inlet (220) and a gas outlet (230, [00132] & [0134]), and the gas inlet (220) and the gas outlet (230) are configured for a connection of a gas regulator (700, flow guide unit [0186]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the inlet and outlet gas supply of Lin with the gas supply of Jung.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Po-Hsiu Lin et al. (US 20180226698 A1) as applied to claim 1 above, and further in view of James Pinon et al. (US 20150037662 A1).
	Regarding claim 7, Lin discloses the battery management device according to claim 1, but does not teach wherein the electronic assembly further comprises a circuit board, the circuit board is stacked on a side of the battery, and the air pressure sensor is disposed on a side of the circuit board away from the battery.
	However, Pinon teaches a battery management device wherein the electronic assembly further comprises a circuit board (130), the circuit board (130) is stacked on a side of the battery (116), and the air pressure sensor (132) is disposed on a side of the circuit board (130) away from the battery (116; Fig. 7 shows 132 on side of 130 away from 116; [0140]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electronic assembly of Lin to include the sensor and circuit board of Pinon to use a known mechanism for the electronic components.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Po-Hsiu Lin et al. (US 20180226698 A1) as applied to claim 1 above, and further in view of Sham S. Hariram (US 20150069068 A1).
	Regarding claim 8, Lin further discloses the battery management device according to claim 1, wherein the container (23) comprises the battery (B) and the electronic assembly (22+24) located within the airtight space (sealed [0085]), but does not teach wherein the container comprises an accommodation casing and a cover, the cover covers the accommodation casing, the cover and the accommodation casing together form the airtight space therebetween, and the battery and the electronic assembly are arranged in the accommodation casing and located within the airtight space.
	However, Hariram teaches a container (10) comprises an accommodation casing (exterior walls, four 14) and a cover (12), the cover (12) covers the accommodation casing (four 14), the cover (12) and the accommodation casing (four 14) together form the airtight space therebetween ([0026] regarding airtight).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to modify the sealed container of Lin with the casing and cover of Hariram in order to successfully seal the battery. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728